Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 8, 2016

                                      No. 04-15-00692-CV

                                          John SHULL,
                                            Appellant

                                                v.

 WESTOVER CROSSING (SAN ANTONIO) HOMEOWNERS' ASSOCIATION, INC.;
        Spectrum Association Management, LP; and Buck (Delvin) Benson,
                                  Appellees

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-15954
                         Honorable Karen H. Pozza, Judge Presiding

                                         ORDER
        On March 30, 2016, Appellant moved this court to provide him with a free copy of the
clerk’s and reporter’s records. Appellant is not indigent for purposes of this appeal. See TEX. R.
APP. P. 20.1(a).
       Appellant’s motion for a free copy of the record is DENIED. Appellant may review the
appellate record at this court during regular business hours.
        Appellant’s brief is due to be filed with this court on April 18, 2016. See TEX. R. APP. P.
38.6(a). Appellant’s March 30, 2016 motion also requests a thirty-day extension of time to file
his brief until May 18, 2016.
         Appellant’s motion for extension of time to file the brief is GRANTED. Appellant’s
brief is due on May 18, 2016.

                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of April, 2016.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court